Citation Nr: 1136400	
Decision Date: 09/28/11    Archive Date: 10/11/11	

DOCKET NO.  08-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issue of entitlement to a total disability rating based upon individual unemployability.  Accordingly, that issue is not currently before the Board.


FINDING OF FACT

The Veteran's service-connected Type II diabetes mellitus is presently shown to require insulin, an oral hypoglycemic agent, and a restricted diet, but not the regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for service-connected Type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119 and Part 4, Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in February 2007.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for an increased rating, he needed to show that his service-connected disability had undergone an increase in severity.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b)(1), that error was nonprejudicial in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained various correctional institution administrative and treatment records.  A VA examination was scheduled for March 2007 and the Veteran was notified of that scheduled examination.  In February 2007, he submitted a statement indicating that he was unable to attend the examination because he was incarcerated and he submitted medical evidence in support of his claim.  He did not request that the examination be rescheduled.  As such, the Board finds that the duty to assist has been satisfied.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as various correctional institution administrative and treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the each claim, and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an evaluation in excess of 20 percent for service-connected Type II diabetes mellitus.  In pertinent part, it is contended that, as a result of the Veteran's service-connected diabetes mellitus, he requires not only insulin, an oral hypoglycemic agent, and a restricted diet, but also a regulation/restriction of his daily activities.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

While the Board must consider the Veteran's medical history, as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

In the case at hand, correspondence from the Taft Correctional Institute dated in March and April 2006 is to the effect that the Veteran's restrictions consisted of sleeping in a lower bunk; no food service duty; regular duty with restrictions; soft shoes, and no prolonged standing.

In a Medical History form completed by the Veteran in February 2007, the Veteran indicated that, as part of his treatment for diabetes, he was engaged in a strict diet and exercise routine.  Further noted was that the Veteran took Metformin two times per day, as well as NPH insulin and regular insulin two times per day.  According to the Veteran, as a result of his service-connected diabetes mellitus, he experienced neuropathy affecting his ability to stand and walk, and requiring the use of soft shoes.

In an outpatient treatment record from the Florence (Colorado) Federal Prison Camp dated in October 2007, it was noted that the Veteran was receiving NPH insulin, regular insulin, and Glucophage as part of his medication regimen.  Further noted was that the Veteran had been cleared for food service duty.

Treatment records from the Bureau of Prisons dated in February 2009 showed the Veteran receiving insulin NPH, regular insulin, and Metformin as treatment for his Type II diabetes mellitus.  That same correspondence indicated that, in addition to Type II diabetes mellitus, the Veteran was suffering from benign prostatic hypertrophy, benign essential hypertension, hyperlipidemia, and recurrent right shoulder and elbow bursitis.

Pursuant to applicable law and regulation, the 20 percent evaluation currently in effect for the Veteran's service-connected Type II diabetes mellitus contemplates a level of pathology requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  In order to warrant a 40 percent evaluation, there would need to be demonstrated a requirement for insulin and a restricted diet, in addition to regulation of the Veteran's activities.  38 C.F.R. § 4.119 and Part 4, Code 7913 (2010).

Upon review of his file, it is clear that, through the entire extent of the Veteran's current appeal, he has been incarcerated in a Federal correctional institution or institutions.  Accordingly, he has been unable to attend the VA examination scheduled for the purpose of determining the current severity of his service-connected Type II diabetes mellitus.  Moreover, in addition to diabetes mellitus, service connection is currently in effect for low back pain secondary to spondylosis (evaluated as 20 percent disabling); bursitis of the right elbow (evaluated as 10 percent disabling); bursitis of the right shoulder (evaluated as 10 percent disabling); and peripheral neuropathy of the bilateral lower extremities (each evaluated as 10 percent disabling).

The Veteran argues that, due solely to his service-connected diabetes mellitus (and not his other service-connected disabilities), he is subjected to a "regulation" of daily activities.  In that regard, regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational or recreational activities."  Significantly, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

In the case at hand, the medical evidence of record shows that the Veteran is insulin-dependent, and apparently on a restricted diet.  However, there exists no evidence that there are specific restrictions or regulation of the Veteran's activities due solely to his service-connected diabetes mellitus.  In point of fact, the Veteran himself has admitted that, in an attempt to control his diabetes mellitus, he has engaged in a strict diet and exercise routine.  Moreover, while as part of his current appeal, the Veteran has submitted a "list of restrictions" to which he is supposedly subjected, there is no indication that those restrictions are, in fact, the result of his service-connected diabetes mellitus.  In fact, and as noted above, the Veteran's service-connected lumbar spine spondylosis, bursitis, and peripheral neuropathy of the bilateral lower extremities may very well be a factor in the list of restrictions to which the Veteran is subjected.  To date, there exists no competent medical evidence showing that the Veteran's diabetes mellitus, in and of itself, requires a regulation of activities, as that term is defined in the applicable law and regulations.  Accordingly, the Veteran's claim for an increased evaluation must be denied.

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it is clear that, over the course of the Veteran's current appeal, symptomatology attributable to his service-connected diabetes mellitus has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected diabetes mellitus is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 






ORDER

An evaluation in excess of 20 percent for Type II diabetes mellitus is denied.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


